Citation Nr: 0027949	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant, and an interpreter


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty, in the form of honorable service 
with recognized guerillas from October 13, 1944 to May 9, 
1945, and recognized Philippine Army service from May 10, 
1945 to December 20, 1945.  

Service connection was previously denied for the cause of the 
veteran's death by the Board of Veterans' Appeals (Board) in 
October 1997.  Thereafter, a rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in January 1999 again denied service connection for the 
cause of the veteran's death.  The appellant was informed of 
the decision, and perfected this appeal.  

In its January 1999 rating decision, the RO denied the claim 
as not well grounded.  Thus, it appears that the RO 
implicitly found that new and material evidence had been 
submitted to reopen the claim.  The Board acknowledges that 
the RO in January 1999 did not specifically consider whether 
new and material evidence has been presented in the instant 
case.  Despite this implicit determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  It appears as the RO has reopened 
the claim based on the additional evidence of record, 
concerning tobacco use.  However, regardless of the RO's 
disposition of the appellant's claim, the Board is precluded 
from considering the merits of her claim for service 
connection for the cause of the veteran's death in the 
absence of new and material evidence.  Hickson v. West, 12 
Vet. App. 247 (1999) (a finding that new and material 
evidence has been submitted is a prerequisite to the Board's 
jurisdiction of the merits of the claim).  

Further, in hearing testimony provided by the appellant in 
August 1999, the appellant withdrew the issue(s) related to 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318.  Accordingly, the issue 
is as stated on the title page of this decision.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

Regarding claims for new and material evidence, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.

In light of the holding in Hodge, the Board in its decision 
below will instead analyze the evidence submitted in the 
instant case according to the standard articulated in 38 
C.F.R. § 3.156(a) (2000).  In view of the fact that the Court 
has held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).



FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
February [redacted], 1996 due to cardiorespiratory arrest secondary 
to pneumonia.  An autopsy was not performed.

2.  The Board denied service connection for the cause of the 
veteran's death in October 1997, and that decision is final.

3.  A rating decision, issued in January 1999 reopened the 
claim, but denied the underlying issue of service connection 
for the cause of the veteran's death from effects of tobacco 
use during service. 

4.  The additional evidence submitted since October 1997 
Board decision is neither cumulative nor redundant, and it 
bears directly and substantially upon specific matter now 
under consideration and, when considered alone or with all 
the evidence of record, it has a significant effect upon the 
facts previously considered.

5.  No competent medical evidence has been presented showing 
that the veteran's tobacco use in service was the principal 
or contributory cause of his death from cardiorespiratory 
arrest secondary to pneumonia.

6.  No competent medical evidence has been presented showing 
that the veteran acquired nicotine dependence in service or 
that the veteran was nicotine dependent prior to his death.



CONCLUSIONS OF LAW

1.  The October 1997 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100. (1999).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death the claim is reopened.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999); VAOPGCPREC 2-93 (January 13, 1993); 
VAOPGCPREC 19-97 (May 13, 1997); Davis v. West, 13 Vet. App. 
178 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In its October 1997 decision, the Board determined that the 
appellant had not submitted a well grounded claim because 
there was no medical evidence of a nexus between any 
disability which caused the veteran's death and service; and 
because the evidence of record did not demonstrate that the 
veteran's service-connected disability caused or 
substantially or materially contributed to the cause of the 
veteran's death.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  No reconsideration was 
requested in the instant case.  Accordingly, the Board's 
October 1997 decision is final.  Id.

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim." 38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b). 

When a claimant seeks to reopen a claim after an appellate 
decision and submits evidence in support of that claim, a 
determination must be made as to whether this evidence is new 
and material and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 C.F.R. § 20.1105 (1999); 
see also 38 U.S.C.A. § 5108, 7104.  Therefore, once a Board 
decision becomes final under section 7104(b), "the Board 
does not have the jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the presumption of credibility doctrine 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996) 
(continues to be binding precedent).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
the Board must determine whether the veteran has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

The evidence of record at the time of the October 1997 Board 
decision included service medical records, which were silent 
with regard to any complaints or findings associated with a 
heart disorder or pneumonia.  There were several affidavits 
and certifications which showed that the veteran had 
recognized service and was wounded in the right buttock in 
service.  

The death certificate showed that the veteran died on 
February [redacted], 1996 due to cardiorespiratory arrest secondary to 
pneumonia; and that an autopsy was not performed.  Rating 
decisions showed that at the time of the veteran's death, 
service connection was in effect for residuals of a gunshot 
wound of the right thigh, Muscle Groups XIII and XIV, rated 
at 10 percent.  

A VA examination in March 1976, showed no adverse complaints 
or findings associated with a heart disorder or pneumonia.  
The corresponding and pertinent diagnosis was right medial 
basal pneumonitis, partially resolved (x-ray).  Private 
medical records showed that in February 1978, the veteran 
received treatment for complaints of pain associated with his 
right thigh disability.  An October 1977 Medical Certificate 
and History showed that he complained of chest and back pain 
with a cough.  The findings were of a symmetrical chest, 
heart sounds with regular rhythm and without murmurs, and 
lungs with fairly audible breath sounds and no rales.  A 
report of an x-ray study showed pulmonary tuberculosis, 
minimal, left stationary from March 1976 to October 1977 and 
right medial basal pneumonitis showing partial resolution.  
The diagnosis was pneumonitis, resolving.  The reports made 
no reference to service or any events from service.

A September 1990 private x-ray report showed that the bronchi 
had markings which appeared markedly increased; otherwise, 
the lung fields were clear and the heart was normal.  Chronic 
bronchitis was noted.  An October 1990 certification from the 
General Headquarters, Armed Forces of the Philippines showed 
that the veteran incurred a gunshot wound of the right 
buttock in November 1945 and received treatment at that time.

A June 1993 VA examination report which reflected the 
veteran's history of a gunshot wound of the right thigh, with 
complaints of slight pain in that area was reviewed, and the 
evaluation led to a diagnosis of residual scar of the right 
thigh, due to gunshot wound and surgery, with injury to 
Muscle Groups XIII and XIV.  An October 1993 medical 
certificate showed that the veteran had difficulty with 
breathing and coughing and that diagnoses of an upper 
respiratory tract infection and senile dementia were made.  
An October 1993 report of chest x-ray showed widening of the 
superior mediastinum with deviation of the tracheal air 
column to the right, and that the heart was not enlarged.  
The left hemidiaphragm was elevated, and the bony thorax was 
unremarkable.  The Board determined that, overall, that the 
foregoing medical reports essentially showed that the veteran 
received treatment for unrelated disorders.  The reports did 
not show that that the veteran's cardiorespiratory arrest or 
pneumonia was related to service or that his service-
connected disability caused or substantially and materially 
contributed to his cause of death.  The record also consisted 
of an April 1994 medical statement from a private physician 
in which the physician stated that the veteran received 
treatment for an unrelated disorder.

Medical reports dated in June 1990 and March 1991 from the 
Veteran's Memorial Medical Center; an August 1991 medical 
certificate from a private physician; a December 1992 hearing 
transcript addressing the veteran's service-connected 
disability; and an April 1993 medical certificate from a 
private physician were also of record and reviewed by the 
Board.  

None of the above post-service medical records contain an 
opinion relating the veteran's cardiorespiratory arrest or 
pneumonia with his period of service or with any incident 
incurred therein.

Additional evidence received in conjunction with the 
appellant's claim to reopen includes her own statements and 
contentions, VA hospital records, private treatment records, 
and her personal hearing testimony.  

Turning first to the appellant's statement dated in January 
1998, she contends that her husband's death is service 
connectable due to his "chain smoking," which started 
during World War II.  She relates that he started smoking a 
Philippine brand of cigarettes when he was a recognized 
guerilla; and that when the American Liberation Forces landed 
in the Philippines, he switched to smoking an American brand 
of cigarettes like, Chesterfield, Lucky Strikes, Camel, and 
Philip Morris.  She maintains that he consumed one or tow 
packs per day.  She contends that the contributory cause of 
death is, therefore, due to the veteran's chain smoking 
history.  In support, the appellant points to VA's General 
Counsel opinions regarding nicotine dependence to 
substantiate her claim.

VA hospital records show that the veteran was hospitalized in 
May 1984.  The diagnoses included pneumonia and other 
disorders.  The May 1984 hospital report referred by history 
that the veteran smoked one pack of cigarettes per day for 
the last ten years, but that he stopped three months prior to 
the hospitalization.  The assessment was pneumonia probably 
secondary to bacterial infection.  The basis for the 
assessment was that the veteran had a productive cough, 
dyspnea, early fatigability, and rales.

At her personal hearing in August 1999, the appellant 
testified that she believed that her husband's death was due 
to his smoking habits while in service, of which habits 
continued after service.  She related that he developed 
pneumonia as a result of his smoking habits, and that the 
pneumonia eventually led to his death.  

The Board has reviewed this additional evidence of record to 
determine whether it is new and material to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  As was indicated above, the provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In this case, the Board notes that the additional evidence 
submitted by the appellant regarding the veteran's tobacco 
use, and its relation to his death, is "new" as it was not 
before the Board at the time of the prior October 1997 
decision.  Further, since the veteran's tobacco use was not a 
theory considered at the time of the October 1997 decision, 
the Board now notes that this additional evidence does tend 
to provide "a more complete picture" of the circumstances 
surrounding the veteran's death.  Id. at 1363.  Accordingly, 
the Board finds that the additional evidence submitted to 
reopen the appellant's claim of service connection for the 
cause of the veteran's death bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In short, new and material evidence has been 
presented.  See 38 C.F.R. § 3.156(a).

However, adjudication of the appellant's claim does not end 
with the conclusion that new and material evidence has been 
submitted.  Pursuant to the holding of Elkins, supra, the 
Board must now determine whether the appellant's claim is 
well-grounded, and if so, a determination regarding service 
connection will be made.  


Service Connection

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well-grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  A well-grounded service-connection 
claim generally requires (i) medical evidence (diagnosis) of 
a current disability; (ii) medical or, in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (iii) medical evidence of a nexus 
between the in-service injury and the current disability.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).

For service connection for the cause of a veteran's death, 
"the first requirement, evidence of a current disability, 
will always have been met" (the current disability being the 
condition that caused death); however, the last two 
requirements must be supported by evidence.  See Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).  Evidence submitted to well-ground a 
claim is generally presumed credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In order to establish to service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. §  
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

In a precedent opinion, the VA General Counsel concluded that 
(1) a determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service. VAOPGCPREC 2-93 (January 13, 
1993).  In a later precedent opinion, the General Counsel 
determined that secondary service connection for death or 
disability attributable to tobacco use subsequent to military 
service could be established based on nicotine addiction that 
had arisen in service if the addiction was the proximate 
cause of the death or disability.  That opinion further noted 
that the VA Undersecretary for Health had determined that 
nicotine dependence may be considered to be a disease for the 
purpose of VA disability compensation.  VAOPGCPREC 19-97 (May 
13, 1997); see also Davis v. West, 13 Vet. App. 178 (1999).

The Board has reviewed the case in it's entirety, and 
determines that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not well grounded.

As an initial matter, the Board notes that nothing on file 
shows that the appellant has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions regarding the cause of 
the veteran's death do not constitute competent medical 
evidence.  However, the appellant's account of the veteran's 
tobacco use, including the assertion that he began smoking 
cigarettes after he entered military service, is presumed 
credible for the purpose of determining whether her claim is 
well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  The medical 
records on file from the veteran's hospitalization in May 
1984 confirm that he smoked at least for ten years prior to 
his hospitalization.  The medical records on file do not 
confirm that the veteran smoked prior to 1974, or during 
service.  More importantly, no competent medical evidence has 
been presented that the veteran's tobacco use was the 
principal or contributory cause of his death from 
cardiorespiratory arrest secondary to pneumonia.  

Even if the Board were to assume that the veteran's tobacco 
use was the principal or contributory cause of his death, the 
effect of the veteran's post-service smoking, as an 
intercurrent cause for the 10 years of smoking which are 
confirmed, is relevant to the question of etiology between 
in-service smoking and his cause of death.  Thus, a competent 
medical opinion that the veteran's smoking in service was the 
principle or contributory cause of his death is necessary in 
order to well ground the appellant's claim.  Davis, 13 Vet. 
App. at 183; VAOPGCPREC 2-93.  As no such evidence is on 
file, the appellant's claim is not well grounded. Id.; see 
also Caluza at 506.

The Board also finds that the appellant has not submitted a 
well grounded claim for secondary service connection for the 
cause of the veteran's death due to nicotine addiction.  
Although the appellant has testified that the veteran began 
smoking during service, no competent medical evidence has 
been presented showing that the veteran acquired nicotine 
dependence in service or that the veteran was nicotine 
dependent prior to his death.  While a medical profession 
might render such an opinion after the veteran's discharge 
from service, based on past medical history, no such opinion 
is on file other than the appellant's own contentions.  As 
stated above, it has already been determined that she is not 
qualified to render a competent medical opinion.  Therefore, 
her claim is not well grounded.  See Davis at 184; see also 
VAOPGCPREC 19-97.

In conclusion, the Board's decision is based on the simple 
fact that she has not submitted the evidence necessary for a 
well grounded claim of service connection for the cause of 
the veteran's death.  The claim is not well grounded and must 
be denied.  As the appellant has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, it is noted that VA has neither the duty nor the 
authority to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the appellant of the evidence needed to support the 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  

Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render this claim well grounded.  The Board finds that no 
such information is of record.  See McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 
69, 80 (1995); see also generally Stuckey v. West, 13 Vet. 
App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to complete the 
application).  Here, the Board notes that the RO informed the 
appellant of the evidence necessary to well ground her claim 
by the February 1998 correspondence.



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

